[Cite as Kenneth's Hair Salons & Day Spas, Inc. v. Braun, 2018-Ohio-186.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Kenneth's Hair Salons & Day Spas, Inc.,               :

                Petitioner-Appellee,                  :
                                                                                No. 17AP-816
v.                                                    :                       (C.P.C. No. 17MS-634)

Jane G. Braun,                                        :                     (REGULAR CALENDAR)

                Respondent-Appellant.                 :




                                           D E C I S I O N

                                   Rendered on January 18, 2018


                Taft Stettinius & Hollister LLP, James D. Abrams and
                David J. Butler, for appellee.

                Hrabcak & Company, L.P.A., Michael Hrabcak and
                Benjamin B. Nelson, for appellant.


                                     ON MOTION TO DISMISS

KLATT, J.

        {¶ 1} Petitioner-appellee, Kenneth's Hair Salons & Day Spas, Inc., has moved to
dismiss this appeal for lack of a final appealable order. Respondent-appellant, Jane G.
Braun, has filed a memorandum in opposition.
        {¶ 2} Kenneth's began this matter in the trial court on October 2, 2017 with a
Civ.R. 27 petition to perpetuate testimony. The underlying grievance involves alleged
defamatory comments about Kenneth's posted by Braun on social media, and the current
Civ.R. 27 petition anticipates an eventual complaint in defamation. Kenneth's filed on
October 13, 2017 a notice of service stating that the petition was served on Braun on
October 10, 2017. The trial court granted the petition on October 24, 2017, without
No. 17AP-816                                                                              2

receiving a response from Braun or conducting a hearing. The trial court's order requires
Braun to submit to a pre-complaint deposition.
       {¶ 3} Braun filed on October 27, 2017 a motion for reconsideration in the trial
court asserting that Kenneth's Civ.R. 27 petition was defective because it did not conform
with Civ.R. 27(A)(1)(a) by asserting that the petitioner "may be [a party] to an action or
proceeding cognizable in a court but is presently unable to bring or defend it." Braun also
argued that the trial court had not complied with Civ.R. 27(A)(2), which prescribes at least
28 days notice of a hearing on the petition, absent a showing of extraordinary
circumstances.     Kenneth's filed a memorandum in opposition to the motion for
reconsideration.
       {¶ 4} The trial court did not rule on Braun's motion for reconsideration because
Braun filed a timely notice of appeal to this court on November 21, 2017, from the original
trial court order of October 24. Kenneth's moved on November 30, 2017, to dismiss the
appeal for lack of a final appealable order. The matter is now before this court solely on
that issue.
       {¶ 5} Civ.R. 27, allowing for preservation of deposition testimony, comprises one
element of the triad of pre-suit discovery mechanisms, along with Civ.R. 34(D)
(documents) and R.C. 2317.48 (interrogatories); the newer civil rules supplement, but do
not displace, the older statute. See generally Williard v. E.W. Bliss Co., 5th Dist. No. CA-
6591 (July 1, 1985). Although there is a marked split in Ohio case law regarding the
appealability of such orders when issued as pre-suit or preliminary discovery proceedings,
we hold that the present appeal is taken from a final appealable order and deny the
motion to dismiss.
       {¶ 6} Appellate courts in Ohio have jurisdiction only to review final appealable
orders of lower courts within their districts. K.B. v. Columbus, 10th Dist. No. 14AP-315,
2014-Ohio-4027, ¶ 8; Ohio Constitution, Article IV, Section 3(B)(2); R.C. 2501.02. If an
appeal is not taken from a final appealable order, this court lacks jurisdiction and must
dismiss the appeal. K.B. at ¶ 8. When determining whether a judgment or order is final
and appealable, the appellate court engages in a two-step analysis. The court must first
determine if the order is final within the requirements of R.C. 2505.02. Second, if the
order satisfies R.C. 2505.02, the court must determine whether Civ.R. 54(B) applies and,
No. 17AP-816                                                                                3

if so, whether the order contains a certification that there is no just reason for delay. Gen.
Acc. Ins. Co. v. Ins. Co. of N. Am., 44 Ohio St. 3d 17, 21 (1989).
       {¶ 7} R.C. 2505.02(B) defines a final order as follows:

              (B) An order is a final order that may be reviewed, affirmed,
              modified, or reversed, with or without retrial, when it is one
              of the following:

              (1) An order that affects a substantial right in an action that
              in effect determines the action and prevents a judgment;

              (2) An order that affects a substantial right made in a special
              proceeding or upon a summary application in an action after
              judgment;

              (3) An order that vacates or sets aside a judgment or grants
              a new trial;

              (4) An order that grants or denies a provisional remedy and
              to which both of the following apply:

              (a) The order in effect determines the action with respect to
              the provisional remedy and prevents a judgment in the
              action in favor of the appealing party with respect to the
              provisional remedy.
              (b) The appealing party would not be afforded a meaningful
              or effective remedy by an appeal following final judgment as
              to all proceedings, issues, claims, and parties in the action.

       {¶ 8} Two alternative rationales are argued to support that the present trial court
order is appealable under R.C. 2505.02. One is that the order grants a provisional remedy
in the form of a deposition that will lead to discovery of privileged or protected material,
and thus may be appealed under R.C. 2505.02(B)(4). The other is that an order that
grants a Civ.R. 27 petition does not grant a mere "provisional" remedy, but is final and
appealable because it effectively determines the action under R.C. 2505.02(B)(1),
regardless of the nature of the evidence sought.
       {¶ 9} If we consider that the order grants a provisional remedy, it is a "final order"
under R.C. 2505.02(B)(4) only if it satisfies a three-part test: (1) the order must either
grant or deny relief in the form of a provisional remedy; (2) the order must determine the
action with respect to the provisional remedy; and (3) the party appealing from the order
No. 17AP-816                                                                               4

would not be afforded a meaningful or effective remedy by an appeal following final
judgment as to all proceedings, issues, claims, and parties in the action. Kinsey v. Erie
Ins. Group, 10th Dist. No. 03AP-51, 2004-Ohio-579, ¶ 10.
       {¶ 10} Generally, ordinary discovery orders are not final and appealable under R.C.
2505.02(B)(4). Concheck v. Concheck, 10th Dist. No. 07AP-896, 2008-Ohio-2569, ¶ 8.
However, discovery orders requiring a party to produce privileged or confidential
information are final, appealable orders. Mason v. Booker, 185 Ohio App. 3d 19, 2009-
Ohio-6198, ¶ 11 (10th Dist.); Gibson-Myers & Assocs. v. Pearce, 9th Dist. No. 19358
(Oct. 27, 1999). This is founded on the premise that "the right to non-disclosure of
indiscoverable material is a substantial right," Natl. Bank, Northeast v. Amedia, 118 Ohio
App.3d 542, 545 (9th Dist.1997), and there is no remedy on appeal that can "unring the
proverbial bell" once the privileged information is divulged, Dispatch Printing Co. v.
Recovery Ltd. Partnership, 10th Dist. No. 05AP-640, 2006-Ohio-1347, ¶ 13.
       {¶ 11} "In Ohio, the burden of showing that testimony or documents are
confidential or privileged rests upon the party seeking to exclude it." Covington v.
MetroHealth Sys., 150 Ohio App. 3d 558, 2002-Ohio-6629, ¶ 24 (10th Dist.); see also
Waldmann v. Waldmann, 48 Ohio St. 2d 176, 178 (1976) ("It is well-settled that the
burden of showing that testimony sought to be excluded under the doctrine of privileged
attorney-client communications rests upon the party seeking to exclude it."). A claim of
privilege "must rest upon some specific constitutional or statutory provision." State ex rel.
Grandview Hosp. & Med. Ctr. v. Gorman, 51 Ohio St. 3d 94, 95 (1990).
       {¶ 12} Braun has not articulated any specific privileged material that might be
disclosed in the deposition ordered by the trial court. Without determining whether a
Civ.R. 27 order might under some circumstances constitute a provisional remedy, we
conclude that the trial court's discovery order is not appealable under the line of
protected-evidence cases set forth above under R.C. 2505.02(B)(4).
       {¶ 13} We accordingly turn to the question of whether the order is appealable
because it meets the requirements of R.C. 2505(B)(1) as an "order that affects a
substantial right in an action that in effect determines the action and prevents a
judgment." "An order that affects a substantial right has been perceived to be one which,
No. 17AP-816                                                                              5

if not immediately appealable, would foreclose appropriate relief in the future." Bell v.
Mt. Sinai Med. Ctr., 67 Ohio St. 3d 60, 63 (1993).
        {¶ 14} Precedent on this issue is scarce with respect to Civ.R. 27 proper, but more
plentiful with respect to the closely related provisions of Civ.R. 34(D). We will examine
both.
        {¶ 15} Kenneth's relies on the case of In re Bejarano, 65 Ohio App. 3d 202 (3d
Dist.1989), in which the court held that while an order denying Civ.R. 27 relief was
appealable, an order granting a Civ.R. 27 petition for perpetuation of testimony did not
affect a substantial right of the prospective defendant. The court reasoned that, while
denial of an opportunity to preserve testimony might permanently foreclose any
possibility of the petitioner bringing suit on the merits, the mere preservation of
testimony did not result in irreparable loss to the respondent. (The court decided the
matter under the language of former R.C. 2505.02 as it read prior to amendment in 1998,
but the pertinent language parallels current R.C. 2505.02(B)(1)). The Third District Court
of Appeals articulated its policy concerns on the issue as well:
               [T]he purpose of Civ.R. 27 is to afford relief from a possible
               delay of justice. This purpose is hardly served by the delay
               inherent in the range of appeals which might be promulgated
               by a prospective defendant. Such delay could result in the loss
               of the unrecorded testimony the petitioner is attempting to
               preserve.

Bejarano at 205.

        {¶ 16} More recently, the First District in Anglin v. Donohoo, 1st Dist. No. C-
160913, 2017-Ohio-7630, ¶ 3, agreed with the holding in Bejarano to the extent that it
held that the denial of a motion to dismiss a Civ.R. 27 petition did not "determine the
action and prevent a judgment in appellant's favor," because the respondents retained
"full rights to defend the depositions." In contrast, the older case of Hartong v. Alside,
9th Dist. No. 10020 (June 3, 1981), accepted such an appeal without discussion.
        {¶ 17} Like Civ.R. 27, Civ.R. 34 expands the concept of pre-suit discovery to permit
the inspection and copying of documents and tangible items, and entry onto premises for
inspection of property in the possession of control of a person who has not yet been
identified as a potential adverse party. As with Civ.R. 27, the petition for Civ.R. 34(D)
No. 17AP-816                                                                                6

discovery must satisfy the court that the requested discovery is essential to the petitioner's
ability to initiate an eventual suit for damages.
       {¶ 18} This court, in Lieberman v. Screen Machine Advertising Specialties &
Screen Print Design, 10th Dist. No. 96APE05-665, 1997 Ohio App. LEXIS 410 (Feb. 4,
1997) considered an appeal from a trial court's pre-petition discovery quest under Civ.R.
34(D). In Lieberman, we concluded that the order granting pre-suit discovery was a final
order under former R.C. 2505.02, being an order that affects a substantial right,
determines the action, and prevents a favorable judgment for the respondents. Id. at 1997
Ohio App. LEXIS 410, at *8. We noted that there is no subsequent remedy on appeal for
the responding party. Id. at *9. We thus concluded that the trial court's order granting a
petition and ordering production of documents was appealable. Id. We further noted
that there was no need for Civ.R. 54(B) language in the trial court's order, because Civ.R.
54(B) applies to those situations where more than one claim for relief is presented in a
single action, and a Civ.R. 34(D) petition is a singular and independent claim. Id.
       {¶ 19} Similarly, this court held two years later in Westfield Ins. Co. v. Universal
Underwriters Group, 10th Dist. No. 98AP-1116 (June 3, 1999), that an order granting a
Civ.R. 34(D) petition without a hearing was appealable and must be reversed.
       {¶ 20} As with treatment of Civ.R. 27, other Ohio courts have been far from
consistent in addressing Civ.R. 34(D) appeals: The Eleventh District entertained a Civ.R.
34(B) appeal without examining the final appealable order issue. Rood v. FRJ, Inc., 11th
Dist. No. 2010-L-077, 2011-Ohio-2712. The Sixth and First Districts rejected such appeals
as premature. Dullinger v. Kolinski, 6th Dist. No. L-03-1095, 2003-Ohio-3686; Bright
Future Partners, Inc., v. P&G Distrib. LLC, 1st Dist. No. C-160589, 2017-Ohio-4145; but
see In re Healthwarehouse.com, Inc., 1st Dist. No. C-110736, 2012-Ohio-2266 (accepting
an identical appeal without discussion).
       {¶ 21} Ultimately, this court sees its own precedent in Lieberman as persuasive.
There is no rationale requiring us to distinguish the present order granting pre-litigation
discovery pursuant to Civ.R. 27 from the order and policy considerations that were
thoroughly considered in Lieberman and Westfield under Civ.R. 34(D). We find that the
order here is a final appealable order under R.C. 2505.02(B)(1) because it effectively
determines the action by granting the petition, and Braun would not be afforded a
No. 17AP-816                                                                            7

meaningful remedy on appeal complying with the trial court's order, and in fact might not
have any right to appeal if she is never made a party to any subsequent action. The motion
to dismiss the appeal is accordingly denied.
                                                                Motion to dismiss denied.

                             BROWN, P.J., and TYACK, J., concur.